Citation Nr: 0917954	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim on appeal.

In April 2009, the Veteran testified by videoconference at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  A December 1981 rating decision denied a claim of 
entitlement to service connection for depression.  The 
Veteran initiated an appeal, but did not timely perfect it.  

2.  The evidence submitted since the December 1981 rating 
decision, does not by itself, or when considered with the 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for depression, or raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1981 decision denying eligibility for VA 
benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
depression.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2007 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the October 2005 letter.  

The Board notes that the appellant has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the petition to reopen the claim for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

Although the appellant was informed by means of the October 
2005 letter that he needed to submit new and material 
evidence, and those terms were defined, the reason for the 
prior denial was mischaracterized in that letter as "exam 
was within normal limits."  The Veteran's claim was actually 
denied because he did not show that his depression was 
aggravated by service.  See December 1981 rating decision.  
Although the March 2007 rating decision, January 2008 
statement of the case, and February 2009 supplemental 
statement of the case all contain the correct reason for the 
denial, this cannot be construed as proper notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 
2006).  The Board finds, however, that this error is 
harmless, as the Veteran has demonstrated that he has actual 
knowledge of the requirements necessary to establish his 
claim.  In a February 2008 written statement, the Veteran 
argued that, "[g]iven all of the evidence, my doctor feels 
that the VA should be able to make the call that the 
depression worsened due to and after active duty."  Thus, 
the Veteran has demonstrated that, to reopen his claim, he 
needs to submit or identify medical evidence showing that his 
depression worsened as a result of military service.  

The Veteran's representative asserts that a February 2005 VA 
examination was inadequate because the examiner did not 
review the claims file.  However, an opinion was not 
requested from the examiner, so whether the examiner reviewed 
the claims file is irrelevant.  A thorough VA examination was 
provided.  Moreover, absent the receipt of new and material 
evidence, there is no duty on the part of VA to obtain a 
nexus opinion.  

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
adequately identified treatment records have been obtained.  
He was provided with an opportunity for a hearing and a VA 
examination.  Hence, the case is ready for adjudication.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (2008).  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence in the record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (2008).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The Veteran was originally denied entitlement to service 
connection for depression because the evidence did not 
establish aggravation of a pre-existing disability.  See 
December 1981 rating decision.  The evidence of record at 
that time consisted of the service treatment records and the 
report of a VA examination in October 1981.  Except for 
notations on the entrance and separation examinations, the 
Veteran's service treatment records are silent as to any 
complaints of or treatment for depression or depression-
related symptoms.  At the post-separation VA examination, the 
examiner diagnosed mild depressive reaction without comment 
regarding aggravation.  

The Board finds that no new and material evidence has been 
submitted since December 1981.  The Veteran has provided 
numerous medical records documenting his current treatment 
for depression.  A February 2005 VA examination also 
diagnosed the Veteran with depression.  However, medical 
evidence which merely documents continued diagnosis and 
treatment of a disability, where the existence of such 
disability was not in dispute at the time of the prior 
denial, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

In September 2006, the Veteran submitted medical records 
dated in 1982, showing that he was suffering from insomnia.  
In February 2008, the Veteran also submitted a private 
medical opinion stating that the Veteran is currently 
suffering from anxiety attacks, with one side effect of his 
anxiety being severe insomnia.  The Veteran argues that his 
development of insomnia and anxiety soon after separation 
demonstrates that his depression was aggravated by active 
duty service.  However, the medical records from 1982 
indicate that the Veteran's insomnia was due to his headaches 
and Bell's palsy.  No mention of depression or anxiety was 
contained in these records.  Moreover, there is no other 
medical opinion indicating that insomnia in 1982 represents a 
manifestation of a worsening of the Veteran's depression.  

In this regard, the Board notes that statements from the 
Veteran and his representative, although continuing to report 
an in-service aggravation, cannot be considered new and 
material as to the matter at hand.  Laypersons are capable of 
testifying as to symptoms, but not as to the proper diagnosis 
or date of onset or cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the United States Court of 
Appeals for Veterans' Claims (Court) noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108." 

For these reasons, the Board concludes that new and material 
evidence has not been received, and reopening of the claim of 
entitlement to service connection for depression is not in 
order.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for depression.  
Therefore, the petition to reopen is denied.



____________________________________________
Lloyd M. Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


